ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                   Pontiac National Bank v. Vales, 2013 IL App (4th) 111088




Appellate Court            PONTIAC NATIONAL BANK, Administrator of the Estate of Christian
Caption                    Rivera, Deceased, Plaintiff-Appellant, v. JAMES VALES, KAREN B.
                           HARRIS, Cotrustee of the James B. Harris Residual Trust, and OSF
                           HEALTHCARE SYSTEM, d/b/a St. Joseph PromptCare and d/b/a OSF
                           Medical Group, Defendants-Appellees.


District & No.             Fourth District
                           Docket No. 4-11-1088


Filed                      May 24, 2013
Modified upon
denial of rehearing        August 19, 2013


Held                       The verdict for all defendants in an action alleging medical negligence in
(Note: This syllabus       the treatment of the mediastinal tumor suffered by plaintiff’s deceased
constitutes no part of     was reversed and the cause was remanded for a new trial on the ground
the opinion of the court   that the trial court abused its discretion in allowing defense counsel to
but has been prepared      question plaintiff’s expert about his earnings from expert testimony for
by the Reporter of         the eight years prior to the trial, rather than the prior two years ordinarily
Decisions for the          accepted under the decision of the Illinois Supreme Court in Trower, and
convenience of the         in refusing to allow plaintiff an opportunity to show that defense counsel
reader.)
                           had used plaintiff’s expert as a witness in prior cases.


Decision Under             Appeal from the Circuit Court of McLean County, No. 05-L-58; the Hon.
Review                     Paul G. Lawrence, Judge, presiding.


Judgment                   Reversed and remanded.
Counsel on                 James P. Ginzkey, of Bloomington, for appellant.
Appeal
                           Joshua G. Vincent, Paul C. Estes, and Jesse A. Placher, all of Hinshaw
                           & Culbertson LLP, of Chicago, for appellees.


Panel                      JUSTICE CATES delivered the judgment of the court, with opinion.
                           Justices Welch and Goldenhersh concurred in the judgment and opinion.



                                             OPINION

¶1           The plaintiff, Pontiac National Bank, administrator of the estate of Christian Rivera,
        deceased, filed a wrongful death and survival action, asserting theories of medical negligence
        and institutional negligence, against the defendants, James Vales, Karen B. Harris, cotrustee
        of the James B. Harris Residual Trust, and OSF Healthcare System, d/b/a St. Joseph
        PromptCare and d/b/a OSF Medical Group. Following a trial, the jury returned verdicts in
        favor of all defendants. On appeal, the plaintiff contends that (a) the trial court issued
        erroneous rulings regarding the scope of cross-examination and the rehabilitation of one of
        its expert witnesses, (b) the trial court erred in hearing and granting an untimely motion for
        a summary judgment, and (c) the trial court erred in allowing a defense expert witness to
        offer opinions that were not disclosed more than 60 days before the trial. For reasons to be
        stated, we reverse the judgment and remand this case for a new trial.
¶2           During the evening of July 23, 2003, Christian Rivera, a three-year-old boy, was at his
        home with his grandparents when he collapsed and stopped breathing. Christian’s
        grandparents called 9-1-1 and began cardiopulmonary resuscitation. Medics responded,
        assumed resuscitation efforts, and treated Christian during transport to St. Joseph Medical
        Center. Christian was evaluated in the emergency department. A chest X-ray revealed a
        massive mediastinal tumor. The tumor was wrapped around Christian’s airway, compressing
        it. The tumor compromised the airway, causing respiratory failure and cardiac arrest. A
        biopsy of the tumor confirmed a diagnosis of non-Hodgkin’s lymphoma. Neurological testing
        of Christian’s brain revealed that he had suffered hypoxic, ischemic encephalopathy, a severe
        brain injury caused by oxygen deprivation, as a result of the cardiopulmonary arrest.
        Christian did not survive these injuries, and he passed away on August 18, 2003.
¶3           During the six-month period preceding the cardiopulmonary arrest, Christian had been
        evaluated and treated for respiratory symptoms at St. Joseph PromptCare (PromptCare), an
        urgent care clinic, and OSF Medical Group, a primary care center. At that time, OSF
        Healthcare System (OSF) owned both facilities.
¶4           On January 12, 2003, Christian presented to PromptCare with left ear pain and a history
        of a cough that increased at night. James Vales, M.D., a family practice physician employed
        by OSF, evaluated Christian that day. Dr. Vales noted that Christian’s tonsils were red and

                                                 -2-
     swollen, that his left eardrum was red and had fluid behind it, and that his cervical lymph
     nodes were swollen. Dr. Vales diagnosed tonsillitis, otitis media, and bronchitis. He
     prescribed an antibiotic and instructed Christian’s mother to follow up with Christian’s
     primary care physician at OSF Medical Group if his condition changed or worsened. Five
     weeks later, Christian returned to PromptCare with a history of a weeklong cold with nasal
     congestion, a cough of two days’ duration, and a right ear ache. Dr. Vales evaluated Christian
     and diagnosed bilateral otitis media. He prescribed an antibiotic and instructed Christian’s
     mother to follow up with the primary care physician.
¶5        On June 18, 2003, Christian presented to PromptCare with a history of coughing at night.
     Dr. Vales evaluated Christian. He noted fluid behind both ears, redness of the eardrums, and
     nasal congestion. Dr. Vales diagnosed bilateral otitis media and an upper respiratory
     infection. He prescribed an antibiotic and a cough syrup, and he instructed Christian’s mother
     to follow up with the primary care physician if Christian’s condition changed or worsened.
¶6        On July 9, 2003, Christian returned to PromptCare with symptoms of wheezing and an
     occasional cough. Dr. Vales examined Christian and noted tightness in the chest, but no
     wheezing. Dr. Vales did not order a chest X-ray or any other diagnostic tests. He diagnosed
     left otitis media and bronchospasm. He prescribed a different antibiotic and albuterol syrup.
¶7        On July 14, 2003, Christian presented to OSF Medical Group with a cough and continued
     wheezing. He was evaluated by James Harris, a certified physician assistant (PA) employed
     by OSF. PA Harris noted scattered rhonchi with bilateral inspiratory-expiratory wheezing in
     the lungs. He did not order a chest X-ray or other diagnostic tests. PA Harris administered
     an albuterol treatment. He noted that the treatment resolved the wheezing, but the rhonchi
     remained. He diagnosed acute persistent bronchitis. PA Harris continued the albuterol syrup
     and the antibiotic, and he added a prescription for pediatric prednisone. He instructed
     Christian’s mother to follow up as needed. Nine days later, Christian suffered the
     cardiopulmonary arrest.
¶8        The plaintiff filed a wrongful death and survival action on behalf of Christian Rivera,
     deceased, alleging theories of medical negligence and institutional negligence against the
     defendants. The plaintiff claimed that Dr. Vales was negligent in that he failed to order a
     chest X-ray, he failed to order diagnostic tests to assess Christian’s chronic respiratory
     symptoms, he failed to obtain an infectious disease or pulmonary consultation, and he failed
     to review or appreciate the medical significance of Christian’s recent medical history of
     chronic respiratory disease. The plaintiff claimed that PA Harris was negligent in that he
     failed to order a chest X-ray, he prescribed a steroid without first obtaining a chest X-ray, he
     failed to order diagnostic tests to assess Christian’s chronic respiratory symptoms, he failed
     to obtain an infectious disease consultation or pulmonary consultation, and he failed to
     review and/or failed to appreciate the significance of Christian’s past medical history of
     chronic respiratory disease. The plaintiff theorized that given Christian’s symptoms of
     wheezing, a nocturnal cough, and ongoing upper respiratory ailments, a reasonably careful
     family physician or physician assistant would have obtained a chest X-ray in June or July
     2003, that a chest X-ray would have shown that a mediastinal mass was compromising
     Christian’s airway, and that Christian’s condition would have been timely diagnosed and
     successfully treated.

                                               -3-
¶9         The plaintiff’s institutional negligence claims centered on OSF’s failure to make primary
       care records from OSF Medical Group accessible to PromptCare physicians, OSF’s policy
       restricting PromptCare physicians from providing longitudinal care, and OSF’s failure to
       advise PromptCare patients of those policies and procedures.
¶ 10       Following a trial in July 2011, the jury returned a verdict in favor of all defendants. The
       plaintiff’s posttrial motion was denied and this appeal followed.
¶ 11       In its first point, the plaintiff contends that the trial court abused its discretion in
       permitting the defense to question its expert, Dr. Finley Brown, about his annual earnings
       from expert witness services for an eight-year period, from 2003 through 2011. The plaintiff
       argues that inquiry into the income earned by Dr. Brown in providing expert testimony
       should have been limited to his annual earnings during the two-year period prior to the trial.
       The plaintiff claims that an inquiry into the past expert earnings for a two-year period prior
       to the trial is sufficient to expose any bias on the part of the expert. The plaintiff also
       contends that it should have been allowed to rehabilitate Dr. Brown with evidence that he
       had been retained as an expert by the defendants’ law firm and that his earnings from
       providing expert testimony on behalf of physicians were lucrative.
¶ 12       The defendants argue that the trial court’s ruling permitting them to ask Dr. Brown about
       his earnings for the period from two years prior to the time he was retained as an expert
       through the time of trial, a period of almost eight years, was proper and within its discretion.
       The defendants also argue that the plaintiff waived any objections to the court’s rulings
       because the earnings information was elicited by the plaintiff during the direct examination
       of Dr. Brown.
¶ 13       Initially, we address the defendants’ waiver contention. The record shows that the trial
       court heard arguments on the issue of the extent to which Dr. Brown could be examined
       about his past earnings as an expert witness on the second day of testimony, after the jury had
       been excused for the day. The parties had submitted trial memoranda on the issue to the court
       earlier that day. The plaintiff argued that inquiry into the past expert earnings for a period of
       two years is sufficient to expose any bias on the part of the expert. The defendants countered
       that in order to explore Dr. Brown’s biases as a professional witness, they should be
       permitted to inquire about his earnings for the period from two years prior to the time he was
       retained as an expert through the time of trial, a period of almost eight years. After
       considering the arguments of counsel, the trial court denied the plaintiff’s motion to limit the
       inquiry on expert earnings to the two-year period prior to the trial. The court ruled that the
       defense could question Dr. Brown about his earnings for the period from 2003 through the
       date of the trial. During the hearing, the trial court also confirmed a pretrial ruling and
       ordered the plaintiff to refrain from presenting evidence that Dr. Brown had been previously
       retained as an expert witness and paid a substantial fee by the law firm which was currently
       representing the defendants. Immediately after the trial court issued these rulings, the
       plaintiff moved for a mistrial. That motion was denied. The plaintiff then issued a trial
       subpoena to defense counsel directing their law firm to produce copies of all 1099 forms
       issued to Dr. Brown from 1998 to the present. The plaintiff noted that it sought the
       documents for purposes of rebutting the defendants’ position that Dr. Brown was biased in
       favor of plaintiffs and making an offer of proof. Pursuant to the defendants’ motion, the trial

                                                 -4-
       court quashed the subpoena.
¶ 14        The record shows that Dr. Brown was the plaintiff’s first witness the next morning.
       During the direct examination, the plaintiff asked Dr. Brown about his credentials and his
       compensation for working on the case at bar. The plaintiff then asked about Dr. Brown’s
       earnings throughout his years as an expert witness, and Dr. Brown noted that early on he had
       primarily testified for physicians and then later for plaintiffs.
¶ 15        During cross-examination, the defense elicited more detailed information from Dr.
       Brown about his earnings as an expert witness from 2003, two years before this case was
       filed, through the trial in July 2011. The defense attempted to show that Dr. Brown’s
       opinions were tainted by bias and were the product of partisanship and financial interests. At
       one point during cross-examination, defense counsel referred to Dr. Brown as a “go-to-guy
       for expert opinions.” On redirect, the plaintiff was denied the opportunity to rehabilitate Dr.
       Brown with evidence showing that he had been regularly retained by the law firm
       representing the defendants in this case during that same time period. During closing
       argument, the defense described Dr. Brown as a multimillionaire who had been making
       “these great dollars” by testifying for the plaintiff 90% of the time over the last several years.
       The defense pointedly stated that Dr. Brown had a very strong financial incentive to produce
       a particular opinion in this case and that his credentials were sorely deficient.
¶ 16        In this case, the record clearly establishes that the challenged evidentiary rulings on the
       scope of the expert’s earnings were made during the trial and were not interlocutory, in
       limine rulings that were subject to reconsideration as the evidence unfolded during the trial.
       The record also shows that the plaintiff made a contemporaneous objection and sought a
       ruling the evening before its expert took the witness stand. When the court overruled the
       plaintiff’s objection, the plaintiff immediately moved for a mistrial, which was denied. At
       that point, the plaintiff had to choose between introducing information about Dr. Brown’s
       expert earnings during direct examination and allowing the defendants to elicit the
       information during cross-examination, thereby suggesting that the plaintiff was hiding
       information about its expert from the jury. Where the plaintiff’s exclusionary motion was
       denied and its anticipatory disclosure was designed to reduce the prejudicial effect of the
       evidence, the plaintiff did not forfeit its challenge to the evidentiary rulings. See People v.
       Spates, 77 Ill. 2d 193, 199-200, 395 N.E.2d 563, 566 (1979); Brown v. Baker, 284 Ill. App.
3d 401, 406, 672 N.E.2d 69, 72 (1996). The plaintiff adequately preserved its objections for
       review. We now consider the merits of those objections.
¶ 17        Ordinarily, in a medical negligence case, a jury must decide whether a defendant
       physician deviated from the applicable standard of care based upon the expert medical
       testimony given during the trial. In such cases, expert testimony has been tested through
       traditional tools of cross-examination. In response to the prevalence of expert testimony in
       modern-day litigation and the difficulty of disproving an expert’s opinion testimony, the
       Illinois Supreme Court decided to expand the permissible bounds of expert cross-
       examination. See Trower v. Jones, 121 Ill. 2d 211, 217, 520 N.E.2d 297, 300 (1988); Sears
       v. Rutishauser, 102 Ill. 2d 402, 407, 466 N.E.2d 210, 212-13 (1984). In those cases, the
       supreme court held that it is permissible to cross-examine an expert witness about the
       amount and percentage of income that he generates from his work as an expert witness, the

                                                  -5-
       frequency with which he testifies as an expert, and the frequency with which he testifies for
       a particular side, in order to expose any bias, partisanship, or financial interest that may taint
       his testimony and opinions. Trower, 121 Ill. 2d at 217, 520 N.E.2d at 300; Sears, 102 Ill. 2d
       at 407, 466 N.E.2d at 212-13. Nevertheless, cross-examination is not a “free-for-all.” It is not
       a proper function of cross-examination to harass expert witnesses or to unnecessarily invade
       their legitimate privacy. Such unbridled cross-examination discourages reputable
       professionals from testifying during trial, making it difficult for parties to obtain the expert
       testimony necessary to meet their burden of proof.
¶ 18        In Trower, our supreme court did not set an outside limit on the number of years of
       earnings that can be discussed during the cross-examination of an expert to show financial
       interest, but found “no impropriety in inquiring into such income for the two years
       immediately preceding trial.” Trower, 121 Ill. 2d at 218, 520 N.E.2d at 300. Mindful that the
       relevant question is whether the expert witness has some personal or financial incentive to
       produce a particular opinion, and applying the reasoning in Trower, we conclude that
       permitting inquiry into the amount of income an expert witness has earned from expert
       services during the two-year period immediately preceding the trial would, under ordinary
       circumstances, serve the legitimate purposes for this type of cross-examination. We
       recognize that the trial court has discretion to oversee the trial process and that it must have
       some leeway to reasonably extend the bounds of this type of cross-examination should the
       individual facts in a case so require. Having said that, we find that such an extended inquiry
       was unnecessary and unreasonable under the facts of this case.
¶ 19        After a careful review of the record, we find that the trial court’s decision to permit the
       defense to inquire into Dr. Brown’s earnings from expert testimony for the eight-year period
       prior to the trial was a clear abuse of its discretion. The record shows that the legitimate
       bounds of cross-examination were trampled and that the plaintiff’s case was so unfairly
       prejudiced that a new trial is required. While cross-examination is permissible to expose bias,
       partisanship, or financial interest of the expert witness, there is a point beyond which the
       inquiry amounts to harassment or invasion of privacy and diverts the proceedings into the
       trial of a collateral matter. In this case, we believe that the bias or financial interests of each
       party’s experts can be adequately explored and exposed, without undue harassment or
       unnecessary invasion of privacy, if each party is permitted to question its opponents’ experts
       about their annual earnings from expert services for the two-year period preceding the new
       trial date.
¶ 20        The trial court abused its discretion and compounded the prejudice when it denied the
       plaintiff an opportunity to rebut the defendants’ attacks with evidence showing that the
       defendants’ attorneys had retained Dr. Brown as an expert witness in several cases in the
       past. When one party attacks the credibility of an expert in order to show that his testimony
       is tainted by bias, partisanship, or financial interest, the party who presented that witness has
       the right to rehabilitate the expert with evidence showing that the expert exercises
       independent judgment. Shaheen v. Advantage Moving & Storage, Inc., 369 Ill. App. 3d 535,
       544, 860 N.E.2d 375, 383 (2006). Evidence that the opposing party’s attorney also employed
       the witness as an expert tends to rehabilitate the expert. Shaheen, 369 Ill. App. 3d at 544, 860
       N.E.2d at 383. In this case, the defense was permitted to question the plaintiff’s expert

                                                  -6-
       witness about his earnings from expert services for an eight-year period immediately
       preceding the trial, arguing that the expert’s testimony and opinions were tainted by bias,
       partisanship, and financial interest. In doing so, the defense invited a rebuttal on those points,
       but the trial court did not allow the plaintiff an opportunity to rebut the attacks and
       rehabilitate its witness. As a result, the plaintiff was unfairly prejudiced.
¶ 21        After reviewing the record, we cannot conclude that the trial court’s erroneous rulings
       regarding the cross-examination and the rehabilitation of the plaintiff’s expert had no impact
       on the verdict. Therefore, we must reverse the judgment for all defendants and remand this
       case for a new trial.
¶ 22        Although the resolution of this issue is dispositive of the appeal, we will briefly address
       a few additional points raised on appeal that served to compound the prejudice to the
       plaintiff’s case and are reasonably likely to recur on remand.
¶ 23        The plaintiff challenges the propriety of the use of a publication from the United States
       Bureau of Labor Statistics during the cross-examination of Dr. Brown.
¶ 24        The record shows that when defense counsel commenced his cross-examination of Dr.
       Brown, he produced an Internet copy of a publication entitled “Occupational Employment
       and Wages, May 2010,” from the United States Bureau of Labor Statistics, and he asked the
       trial court to “take recognition” that it was a business record of the United States
       government. The publication contains employment estimates and wage estimates as of May
       2010 for physicians who practice family and general medicine. The plaintiff objected that the
       data in the publication was irrelevant. Defense counsel argued that the data regarding the
       annual earnings of a family practice physician was relevant to place Dr. Brown’s annual
       earnings into perspective. The plaintiff countered that the publication did not include an
       earnings category for family physicians who consult on medical-legal cases. The trial court
       overruled the plaintiff’s objection, but there is no indication that it expressly ruled on defense
       counsel’s request that the publication be recognized as a business record. Defense counsel
       proceeded to use the publication to contrast the estimated mean annual wages and estimated
       mean hourly wages earned by family practice physicians, nationally and in Chicago as of
       May 2010, with Dr. Brown’s annual earnings for his medical-legal consulting work in the
       years 2003, 2004, and 2005.
¶ 25        After reviewing the record, we find that the trial court erred in permitting the defense to
       use this publication to cross-examine Dr. Brown about his earnings from his consulting
       work. Initially, we note that the publication was not authenticated. To the extent that the
       defense was asking the trial court to take judicial notice of the publication, it failed to lay any
       foundation to establish that the publication contains the type of readily verifiable facts that
       are proper for judicial notice in this type of case. Weekly v. Solomon, 156 Ill. App. 3d 1011,
       1015, 510 N.E.2d 152, 155 (1987). Moreover, assuming that the data was subject to judicial
       notice, it had little probative value for the purposes employed. The introduction of this type
       of irrelevant material in an attempt to expose the financial interests or bias of an expert
       witness serves to create rather than avoid a confusion of issues and to unduly lengthen the
       trial, two matters about which the supreme court expressed policy and practical concerns in
       its decisions to broaden the scope of cross-examination of expert witnesses. See Trower, 121


                                                  -7-
       Ill. 2d at 219, 520 N.E.2d at 301; Sears, 102 Ill. 2d 402, 466 N.E.2d 210. The use of this
       publication to cross-examine Dr. Brown about his earnings from his consulting work was
       improper and unfairly prejudicial, and it should not be permitted on retrial.
¶ 26        The plaintiff claims that the trial court erred in hearing and granting OSF’s untimely
       motion for a summary judgment on an allegation of institutional negligence.
¶ 27        In the institutional negligence count against OSF, the plaintiff alleged in pertinent part
       that OSF breached its duty to act as a reasonably careful hospital and healthcare facility, in
       that (a) it had a policy wherein its primary healthcare patients who did not have appointments
       were referred to PromptCare, but PromptCare was not given access to the primary care
       records, (b) it had a policy restricting PromptCare physicians and physician assistants from
       providing longitudinal care, thereby limiting the patients’ history and/or patients’ charting
       to said physicians and physician assistants, (c) it had a policy restricting PromptCare
       physicians from providing longitudinal care, thereby unreasonably interfering with its
       employed physician’s exercise and execution of his or her professional judgment and
       adversely affecting the physician’s ability to provide quality care to patients, in violation of
       section 10.8 of the Hospital Licensing Act (Act) (210 ILCS 85/10.8 (West 2002)), and (d)
       it failed to disclose these policies to patients and their families.
¶ 28        The record shows that OSF filed a motion for a summary judgment as to each of the
       above allegations on the eve of the trial. The parties agree that the final pretrial scheduling
       order did not include a deadline for filing dispositive motions. Thus, the summary judgment
       motion was filed very late in the proceedings, but technically not filed out of time. OSF’s
       eleventh-hour filing placed a heavy burden on the plaintiff because it did not have an
       adequate opportunity to prepare a written brief, supported by pleadings, deposition excerpts,
       and other documentation, in opposition prior to the hearing on the motion. The report of
       proceedings indicates that the trial court recognized as much. Although OSF moved for a
       summary judgment as to all four allegations of institutional negligence, the trial court granted
       a summary judgment only on allegation (c). In denying summary judgment as to the other
       allegations, the court noted that OSF could move for directed findings on the remaining
       allegations at the close of the plaintiff’s case if it believed that there was insufficient
       evidence for the jury’s determination. In our view, the summary judgment motion should
       have been denied in its entirety where the record shows that OSF filed the motion on the eve
       of trial, that the plaintiff was not provided with adequate notice of the motion, and that the
       plaintiff was deprived of an opportunity to prepare a response.
¶ 29        Next, we consider whether the trial court erred in granting a summary judgment on
       allegation (c). A summary judgment is appropriate if the pleadings, depositions, and
       admissions on file, together with the affidavits, if any, when viewed in a light most favorable
       to the nonmoving party, show that there is no genuine issue as to any material fact and that
       the moving party is entitled to a judgment as a matter of law. 735 ILCS 5/2-1005(c) (West
       2008). Summary judgment is a drastic measure and should be granted only if the movant’s
       right to judgment is clear and free from doubt. Outboard Marine Corp. v. Liberty Mutual
       Insurance Co., 154 Ill. 2d 90, 102, 607 N.E.2d 1204, 1209 (1992). The grant of a summary
       judgment is reviewed de novo. Outboard Marine, 154 Ill. 2d at 102, 607 N.E.2d at 1209.


                                                 -8-
¶ 30       In regard to allegation (c), OSF acknowledged that it had a policy restricting PromptCare
       physicians from providing longitudinal care, but it argued that its policy restricting
       longitudinal care did not violate section 10.8 of the Act. OSF noted that subsection 10.8(a)(3)
       provides, in part, that a hospital or hospital affiliate shall not unreasonably interfere with an
       employed physician’s professional judgment, and that subsection 10.8(b) defines
       professional judgment as the exercise of a physician’s independent clinical judgment in
       providing medically appropriate diagnoses, care, and treatment to a particular patient at a
       particular time. OSF concludes that the summary judgment was properly entered on
       paragraph (c) because its policy prohibiting longitudinal care did not place limitations on the
       care provided by a PromptCare physician to a particular patient at a particular time.
¶ 31       After reviewing the record, we find that OSF failed to show that it was entitled to a
       summary judgment on paragraph (c) as a matter of law. If the jury accepts the plaintiff’s
       position, it could reasonably find or infer that OSF’s policy restricting PromptCare
       physicians from providing longitudinal care unreasonably interfered with PromptCare
       physicians’ exercise of independent clinical judgment in diagnosing and treating patients, in
       violation of section 10.8 of the Act, where that policy, taken together with OSF’s practice
       of authorizing OSF Medical Group personnel to reroute its primary care patients who did not
       have appointments to a PromptCare facility, effectively prevented PromptCare physicians
       from accessing the primary care records of and providing continuity of care to returning
       walk-in patients, such as Christian Rivera. Based on the record, the entry of a summary
       judgment on allegation (c) was improper and is hereby set aside.
¶ 32       The plaintiff also challenges the timeliness of the disclosure of certain opinions of one
       of the defense experts. We find it unnecessary to address the merits of this issue as it is not
       likely to recur and would unnecessarily lengthen this opinion. We note, however, that the
       issues regarding the timeliness of the summary judgment motion and the timeliness of the
       disclosure of certain opinions of a defense expert might have been avoided had an order been
       prepared in accordance with Illinois Supreme Court Rule 218(c) (eff. Oct. 4, 2002). On
       remand, the trial court and the parties will have an opportunity to set specific dates for the
       completion of any additional discovery, the disclosure of opinions of witnesses, and the filing
       of dispositive motions.
¶ 33       For the reasons stated, the judgment of the circuit court of McLean County is reversed
       and the cause is remanded for a new trial.

¶ 34       Reversed and remanded.




                                                 -9-